UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2082



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,


          versus


1992      VOLKSWAGON         GOLF       GTI,
VIN:3VWBA21G9NM036624, Registered to Yasmin
Suzanne Crooks; $121,890 IN U. S. CURRENCY,

                                                        Defendants,


          versus


YASMIN CROOKS,

                                              Claimant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-04-258-3)


Submitted:   January 21, 2005             Decided:   April 28, 2005


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Yasmin Crooks, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Yasmin Crooks appeals the district court’s order granting

the Government’s motion to strike her pleading and entering a

default judgment forfeiting property to the Government.                 We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   on    the   reasoning   of   the     district   court.   See    United

States v. Crooks, No. CA-04-258-3 (E.D. Va. July 27, 2004).                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      - 3 -